Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 14, 2016

The Court of Appeals hereby passes the following order:

A17D0053. WILLIAM A. ACREE v. THE STATE.

      On November 14, 2014, the trial court entered an order revoking William A.
Acree’s probation for committing the new offense of kidnapping. On August 18,
2016, Acree filed this application for discretionary review of the revocation order.
We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal made beyond 30 days. See Boyle v. State of Ga., 190 Ga. App.
734, 734 (380 SE2d 57) (1989). Here, Acree filed his application 21 months after the
revocation order was entered. Accordingly, the application is untimely and is hereby
DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                                                            09/14/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.